ITEMID: 001-23071
LANGUAGEISOCODE: ENG
RESPONDENT: GRC
BRANCH: ADMISSIBILITY
DATE: 2003
DOCNAME: GALANIS v. GREECE
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Françoise Tulkens
TEXT: The applicant, Mr Giorgos Galanis, is a Greek national, who was born in 1948 and lives in Athens. He was represented before the Court by Mr S. Tsakyrakis, a lawyer practising in Athens. The Government were represented by Mr V. Kyriazopoulos, Senior Adviser, State Legal Council, and Mrs M. Papida, Legal Assistant, State Legal Council.
The facts of the case, as submitted by the parties, may be summarised as follows.
The applicant graduated from the Pedagogical Academy of Larissa in 1968. The Pedagogical Academies were, at the time, the only institutions training the future teachers of elementary schools and all graduates were eligible for appointment to the public school system. After graduation the applicant moved to Sweden where he worked as a teacher of Greek language at the elementary school of Stockholm from 1978 untill 1984.
In 1984 he returned with his wife and three children to live permanently in Greece. On 14 August 1984 he applied to the Ministry of National Education and Religion asking to be appointed as a teacher to a Greek public school. The appointments were made according to a seniority list comprising all persons having the necessary qualifications, mainly a degree from a Pedagogical Academy. The immediate result of his application should have been his registration in the list, so that he could be appointed when his turn would come.
On 24 September 1984 the Ministry rejected his application and returned his documents because the applicant was a Jehovah’s Witness. The Ministry indicated that according to an opinion of the State Legal Council, it was prohibited for persons believing in religions or dogmas other than the Greek Orthodox to be appointed as teachers.
Four years later Law 1771/1988 was enacted and explicitly provided in section 16 that persons believing in religions or dogmas other than the Greek Orthodox were eligible for appointment as teachers. Immediately after the enactment of that law the applicant resubmitted his application asking to be registered in the list of 1984. However, the Ministry registered him on the 1988 list.
By the end of 1990 all those who were on the 1984 list had been appointed, but not those who were on the 1988 list. By 1996 the applicant realised that, with the pace the appointments were made, he would not be appointed at all. In effect, Law 1566/1985 provided that no one over 50 years of age could be appointed as a teacher and the applicant would become 50 years old in 1998.
On 30 October 1996 he applied to the Ministry of Education asking to be considered as registered in the 1984 list, which would have resulted in his immediate appointment.
On 20 December 1996 his application was rejected on the ground that Law 1771/1988 had no retroactive effect, so the applicant was not eligible for registration on the 1984 list.
On 28 February 1997 the applicant applied to the Athens Administrative Court asking it to quash the decision rejecting his application.
By judgment 1782/1997 of 10 November 1997 the Administrative Court dismissed the application. It held that the authorities had correctly applied Law 1771/1988 which introduced an entirely new provision regarding the appointment of non-Christian Orthodox teachers. Law 1771/1988 was not intended to interfere with the seniority lists of the past. Any possible violations of the Greek Constitution or the European Convention on Human Rights on religious freedom occurred in 1984 and should have been challenged at that time.
On 29 October 1998 the applicant appealed to the Supreme Administrative Court. He maintained that Law 1771/1988 did not introduce an entirely new provision but instead tried to remedy the illegal practice of the authorities to exclude all non-Christian Orthodox Greeks from employment in the public education system. If it were to be construed as not having retroactive effect, this would constitute by itself a new and direct violation of the Constitution and the Convention.
By judgment 3390/2000 of 26 October 2000 the Supreme Administrative Court dismissed the applicant’s appeal on the ground that the refusal of the authorities in 1996 did not constitute an executory administrative act, but it was a mere repetition of the initial refusal of 1984 and the subsequent registration in the 1988 list and as such could not be subjected to judicial review. In particular, the Supreme Administrative Court held that : “Since the applicant challenged neither the initial refusal of his request nor his subsequent registration in the seniority list of 1988, which contained an omission to register him in the list of 1984, the final decision of the Minister of National Education ... has not an executory character and the applicant’s action against it must be dismissed as inadmissible ...”.
Article 16 of Law 1771/1988 provides as follows:
“1. Primary education and kindergarten teachers of another dogma or religion who are candidates for appointment will be appointed and placed in public primary schools with more than one teaching posts ... as the case may be, provided that they meet the qualifications of Articles 12 and 13 of Law 1566/1985.
2. In the cases of the above-mentioned paragraph, these teachers will not teach the course of religion, except to students believing in the same dogma or religion, provided that the said course is included in the curriculum.
3. The teachers of paragraph 1 may also be appointed to primary schools and kindergartens with one teaching post, if they are students of the same dogma or religion attending that school or kindergarten.”
